Case 20-11465-KBO   Doc 9-1   Filed 06/02/20   Page 1 of 6




                     EXHIBIT A

                    Proposed Order
                  Case 20-11465-KBO              Doc 9-1      Filed 06/02/20        Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re:                                                   :       Chapter 11
                                                         :
OPTISCAN BIOMEDICAL                                      :       Case No. 20 -11465 (KBO)
CORPORATION,                                             :
                                                         :
                           Debtor.1                      :
                                                         x
--------------------------------------------------------

          ORDER APPOINTING EPIQ CORPORATE RESTRUCTURING, LLC AS
          CLAIMS AND NOTICING AGENT EFFECTIVE AS OF PETITION DATE

                   Upon the application (the “Section 156(c) Application”)2 of the debtor and

debtor in possession in the above-captioned chapter 11 case (the “Debtor”), for entry of an

order, pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code, Bankruptcy Rule

2002 and Local Rule 2002-1(f), appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Claims and Noticing Agent in the Debtor’s chapter 11 case effective as of the Petition Date, to,

among other things, (a) distribute required notices to parties in interest, (b) receive, maintain,

docket, and otherwise administer the proofs of claim filed in the Debtor’s chapter 11 case, and

(c) provide such other administrative services as required by the Debtor that would fall within

the purview of services to be provided by the Clerk’s office, all as more fully set forth in the

Section 156(c) Application; and this Court having jurisdiction to consider the Section 156(c)

Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

1
    The Debtor in this Chapter 11 case is OptiScan Biomedical Corporation. The last four digits of its federal tax
    identification number are 1427. Debtor’s Corporate Headquarters are located at 24590 Clawiter Road, Hayward,
    CA 94545.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Section 156(c) Application.
               Case 20-11465-KBO         Doc 9-1     Filed 06/02/20     Page 3 of 6




Delaware, dated February 29, 2012; and consideration of the Section 156(c) Application and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Section 156(c) Application having been provided to the Notice Parties under the circumstances,

and it appearing that no other or further notice need be provided; and this Court having held a

hearing to consider the relief requested in the Section 156(c) Application (the “Hearing”); and

upon the First Day Declaration and the Cook Declaration, the record of the Hearing, and all

proceedings had before this Court; and this Court having determined that the legal and factual

bases set forth in the Section 156(c) Application establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT

               1.      The Section 156(c) Application is granted as set forth herein.

               2.      Notwithstanding the terms of the Retention Agreement attached to the

Section 156(c) Application, the Section 156(c) Application is granted solely as set forth in this

Order and solely with respect to the Claims Management and Noticing services set forth in the

Services Schedule attached to the Retention Agreement.

               3.      Pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 2002, and Local Rule 2002-1(f), the Debtor is authorized to retain Epiq as

Claims and Noticing Agent in this chapter 11 cases, effective as of the Petition Date, under the

terms of the Retention Agreement, and Epiq is authorized and directed to perform the Claims and

Noticing Services and to receive, maintain, record and otherwise administer the proofs of claim

filed in this chapter 11 case, and perform all related tasks as set forth in the Section 156(c)

Application.
              Case 20-11465-KBO          Doc 9-1     Filed 06/02/20     Page 4 of 6




               4.      Epiq shall serve as the custodian of court records and shall be designated

as the authorized repository for all proofs of claim filed in this chapter 11 case, and is authorized

and directed to maintain the official Claims Register for the Debtor, to provide public access to

every proof of claim unless otherwise ordered by the Court, and to provide the Clerk with a

certified duplicate thereof upon request of the Clerk.

               5.      Epiq is authorized and directed to obtain a post office box or address for

the receipt of proofs of claim.

               6.      Epiq is authorized to take such other actions as required to comply with all

duties set forth in the Section 156(c) Application and this Order.

               7.      Epiq shall comply with all requests of the Clerk and the guidelines

promulgated by the Judicial Conference of the United States for the implementation of 28 U.S.C.

§ 156(c).

               8.      Without further order of this Court, the Debtor is authorized to

compensate Epiq in accordance with the terms and conditions of the Retention Agreement upon

receipt of reasonably detailed monthly invoices setting forth the services provided by Epiq and

the rates charged for each, and to reimburse Epiq for all reasonable and necessary expenses it

may incur, upon the presentation of appropriate documentation, without the need for Epiq to file

fee applications or otherwise seek Court approval for the compensation of its services and

reimbursement of its expenses.

               9.      Epiq shall maintain records of all services showing dates, categories of

services, fees charged, and expenses incurred, and shall serve monthly invoices on the Debtor,

the U.S. Trustee, counsel for the Debtor, counsel for any statutory committee, and any party in

interest that specifically requests service of the monthly invoices.
              Case 20-11465-KBO          Doc 9-1     Filed 06/02/20       Page 5 of 6




               10.     The parties shall meet and confer in an attempt to resolve any dispute that

may arise relating to the Retention Agreement or monthly invoices, and the parties may seek

resolution of the matter from this Court if resolution is not achieved.

               11.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, Epiq’s fees and

expenses incurred in connection with the Claims and Noticing Services shall be an

administrative expense of the Debtor’s chapter 11 estate.

               12.     Epiq may apply its retainer to all prepetition invoices, which retainer shall

be replenished to the original retainer amount of $10,000 and thereafter Epiq may hold the

retainer during this chapter 11 case as security of payment of Epiq’s final invoice for services

rendered and expenses incurred under the Retention Agreement.

               13.     The Debtor is authorized to indemnify Epiq under the terms of the

Retention Agreement, subject to the following modifications:

               a.      Epiq shall not be entitled to indemnification, contribution, or
                       reimbursement pursuant to the Retention Agreement for services other
                       than the Claims and Noticing Services provided under the Retention
                       Agreement, unless such services and the indemnification, contribution, or
                       reimbursement therefor are approved by the Court;

               b.      Notwithstanding anything to the contrary in the Retention Agreement, the
                       Debtor shall have no obligation to indemnify Epiq, or provide contribution
                       or reimbursement to Epiq, for any claim or expense that is either:
                       (i) judicially determined (the determination having become final) to have
                       arisen from Epiq’s gross negligence, willful misconduct, or fraud; (ii) for a
                       contractual dispute in which the Debtor alleges the breach of Epiq’s
                       contractual obligations if the Court determines that indemnification,
                       contribution, or reimbursement would not be permissible pursuant to In re
                       United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled
                       prior to a judicial determination under (i) or (ii), but determined by this
                       Court, after notice and a hearing, to be a claim or expense for which
                       Claims and Noticing Agent should not receive indemnity, contribution, or
                       reimbursement under the terms of the Retention Agreement as modified
                       by this Order;

               c.      If, before the earlier of (i) the entry of an order confirming a chapter 11
                       plan in this chapter 11 case (that order having become a final order no
               Case 20-11465-KBO          Doc 9-1    Filed 06/02/20     Page 6 of 6




                       longer subject to appeal), or (ii) the entry of an order closing this chapter
                       11 case, Epiq believes that it is entitled to the payment of any amounts by
                       the Debtor on account of the Debtor’s indemnification, contribution and/or
                       reimbursement obligations under the Retention Agreement (as modified
                       by this Order), including without limitation the advancement of defense
                       costs, Epiq must file an application therefor in this Court, and the Debtor
                       may not pay any such amounts to Epiq before the entry of an order by this
                       Court approving the payment. This paragraph is intended only to specify
                       the period of time under which the Court shall have jurisdiction over any
                       request for fees and expenses by Epiq for indemnification, contribution, or
                       reimbursement, and not a provision limiting the duration of the Debtor’s
                       obligation to indemnify Epiq. All parties in interest shall retain the right
                       to object to any demand by Epiq for indemnification, contribution, or
                       reimbursement.

               14.     In the event Epiq is unable to provide the Claims and Noticing Services,

Epiq shall immediately notify the Clerk and the Debtor’s counsel and cause all original proofs of

claim and computer information to be turned over to another claims and noticing agent with the

advice and consent of the Clerk and the Debtor’s counsel.

               15.     The Debtor may submit a separate retention application, pursuant to

section 327 of the Bankruptcy Code and/or any applicable law, for services that are to be

performed by Epiq but are not specifically authorized by this Order.

               16.     Epiq shall not cease providing Claims and Noticing Services during this

chapter 11 case for any reason, including nonpayment, without an order of the Court.

               17.     In the event of any inconsistency between the Retention Agreement, the

Section 156(c) Application, and this Order, this Order shall govern.

               18.     The Debtor and Epiq are authorized to take all action necessary to

effectuate the relief granted in this Order.

               19.     This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.
